Citation Nr: 0838098	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  04-26 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The veteran had active service from September 1963 to 
September 1967.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.

The veteran presented testimony in a videoconference hearing 
before the undersigned Veterans Law Judge (VLJ) in September 
2008.  A transcript of that hearing has been associated with 
the claims file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he suffers from PTSD as a result of 
traumatic experiences in service.  The record shows that the 
veteran was diagnosed with PTSD on examination in November 
2003, and he has received ongoing treatment for this 
condition through VA medical facilities.  The veteran did not 
participate in combat in service; therefore, in order for 
service connection for PTSD to be awarded, his claimed 
stressors must be corroborated.  

At his Board hearing in September 2008, the veteran reported 
for the first time that he was involved in a bar fight in 
Japan in November 1965, in which he and his companions were 
attacked by "local gang members" armed with knives.  He 
stated that his group was chased back to their base and that 
he was in fear for his life.  In relation to this incident, 
he reports, he was convicted of assault and served 60 days in 
confinement.  The veteran has submitted a document from his 
service personnel records dated in November 1965, which 
itemizes the personal effects he surrendered upon his 
incarceration.  There is also a November 1965 notation in his 
service medical records indicating that he was "OK for 
confinement."  However, as there are no records of an arrest 
or trial, the circumstances of his arrest and conviction are 
uncorroborated.  On remand, an effort should be made to 
locate records relating to the veteran's confinement in 
service.  

The veteran also reported at his Board hearing that he was 
injured on two occasions in service and that these 
experiences contribute to his PTSD.  He stated that he had 
believed he was going to lose his hand after a large door 
fell on it.  He also reported being struck in the face by the 
tailgate of a truck, which lacerated his lip.  The veteran 
stated that, had his position been slightly different, he 
could have been decapitated.  His service medical records 
show that he was treated for a cut lip in April 1964 and for 
cuts on his right hand in September 1965.  From the available 
medical evidence, it does not appear that these incidents 
have been considered as potential stressors which may have 
contributed to the veteran's condition.  

Accordingly, the case is REMANDED for the following action:

1.	The AMC/RO should contact all 
appropriate official sources, including 
the National Personnel Records Center 
(NPRC) and the U.S. Army & Joint Services 
Records Research Center (JSRRC), to 
attempt to verify the veteran's claimed 
stressors.  Attempts should be made to 
locate additional service records 
pertaining to the veteran's assault 
conviction, in order to verify whether 
the armed attack took place in the manner 
he describes.  The JSRRC should be asked 
to research unit records for the 
veteran's unit of assignment in November 
1965, to determine whether there is any 
evidence of the attack the veteran 
describes.  

2.	Thereafter, if, and only if the 
alleged stressor is verified, schedule 
the veteran for a VA psychiatric 
examination for the purpose of 
ascertaining whether PTSD found present 
is related to service.

a.  Prior to the examination, specify the 
stressor or stressors that is/are 
established by the record and instruct 
the examiner that only those event(s) may 
be considered for the purpose of 
determining whether the veteran was 
exposed to one or more stressors in 
service.  The veteran's claims file 
should be made available to the examiner 
for review as part of the examination.  

b.  The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological studies, 
should be accomplished.

c.  If a diagnosis of PTSD is 
appropriate, the examiner should specify 
(1) whether each alleged stressor found 
to be established by the evidence of 
record was sufficient to produce PTSD; 
(2) whether the remaining diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied; and (3) whether 
there is a link between the current 
symptomatology and one or more of the in-
service stressors found to be established 
by the record by the RO and found to be 
sufficient to produce PTSD by the 
examiner.  Any opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

d.  If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not that any 
currently demonstrated psychiatric 
disorder, other than PTSD, is related to 
the veteran's military service. 

4.	  After the development ordered above 
is completed, the RO should re-adjudicate 
the claims on appeal based on all of the 
evidence of record.  If the disposition 
of the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement 
of the case and afford them an applicable 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




